
	

113 S955 IS: Family Health Care Accessibility Act of 2013
U.S. Senate
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 955
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2013
			Mr. Thune (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide
		  liability protections for volunteer practitioners at health centers under
		  section 330 of such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Family Health Care Accessibility Act
			 of 2013.
		2.Liability protections
			 for health professional volunteers at community health centersSection 224 of the Public Health Service Act
			 (42 U.S.C. 233) is amended by adding at the end the following:
			
				(q)(1)For purposes of this
				section, a health professional volunteer at an entity described in subsection
				(g)(4) shall, in providing a health professional service eligible for funding
				under section 330 to an individual, be deemed to be an employee of the Public
				Health Service for a calendar year that begins during a fiscal year for which a
				transfer was made under paragraph (4)(C). The preceding sentence is subject to
				the provisions of this subsection.
					(2)In providing a health service to an
				individual, a health care practitioner shall for purposes of this subsection be
				considered to be a health professional volunteer at an entity described in
				subsection (g)(4) if the following conditions are met:
						(A)The service is provided to the
				individual at the facilities of an entity described in subsection (g)(4), or
				through offsite programs or events carried out by the entity.
						(B)The entity is sponsoring the health
				care practitioner pursuant to paragraph (3)(B).
						(C)The health care practitioner does not
				receive any compensation for the service from the individual or from any
				third-party payer (including reimbursement under any insurance policy or health
				plan, or under any Federal or State health benefits program), except that the
				health care practitioner may receive repayment from the entity described in
				subsection (g)(4) for reasonable expenses incurred by the health care
				practitioner in the provision of the service to the individual.
						(D)Before the service is provided, the health
				care practitioner or the entity described in subsection (g)(4) posts a clear
				and conspicuous notice at the site where the service is provided of the extent
				to which the legal liability of the health care practitioner is limited
				pursuant to this subsection.
						(E)At the time the service is provided,
				the health care practitioner is licensed or certified in accordance with
				applicable law regarding the provision of the service.
						(3)Subsection (g) (other than paragraphs
				(3) and (5)) and subsections (h), (i), and (l) apply to a health care
				practitioner for purposes of this subsection to the same extent and in the same
				manner as such subsections apply to an officer, governing board member,
				employee, or contractor of an entity described in subsection (g)(4), subject to
				paragraph (4) and subject to the following:
						(A)The first sentence of paragraph (1)
				applies in lieu of the first sentence of subsection (g)(1)(A).
						(B)With respect to an entity described in
				subsection (g)(4), a health care practitioner is not a health professional
				volunteer at such entity unless the entity sponsors the health care
				practitioner. For purposes of this subsection, the entity shall be considered
				to be sponsoring the health care practitioner if—
							(i)with respect to the health care
				practitioner, the entity submits to the Secretary an application meeting the
				requirements of subsection (g)(1)(D); and
							(ii)the Secretary, pursuant to
				subsection (g)(1)(E), determines that the health care practitioner is deemed to
				be an employee of the Public Health Service.
							(C)In
				the case of a health care practitioner who is determined by the Secretary
				pursuant to subsection (g)(1)(E) to be a health professional volunteer at such
				entity, this subsection applies to the health care practitioner (with respect
				to services performed on behalf of the entity sponsoring the health care
				practitioner pursuant to subparagraph (B)) for any cause of action arising from
				an act or omission of the health care practitioner occurring on or after the
				date on which the Secretary makes such determination.
						(D)Subsection (g)(1)(F) applies to a health
				care practitioner for purposes of this subsection only to the extent that, in
				providing health services to an individual, each of the conditions specified in
				paragraph (2) is met.
						(4)(A)Amounts in the fund
				established under subsection (k)(2) shall be available for transfer under
				subparagraph (C) for purposes of carrying out this subsection.
						(B)Not later May 1 of each fiscal year,
				the Attorney General, in consultation with the Secretary, shall submit to the
				Congress a report providing an estimate of the amount of claims (together with
				related fees and expenses of witnesses) that, by reason of the acts or
				omissions of health professional volunteers, will be paid pursuant to this
				section during the calendar year that begins in the following fiscal year.
				Subsection (k)(1)(B) applies to the estimate under the preceding sentence
				regarding health professional volunteers to the same extent and in the same
				manner as such subsection applies to the estimate under such subsection
				regarding officers, governing board members, employees, and contractors of
				entities described in subsection (g)(4).
						(C)Not later than December 31 of each
				fiscal year, the Secretary shall transfer from the fund under subsection (k)(2)
				to the appropriate accounts in the Treasury an amount equal to the estimate
				made under subparagraph (B) for the calendar year beginning in such fiscal
				year, subject to the extent of amounts in the fund.
						(5)(A)This subsection takes
				effect on October 1, 2013, except as provided in subparagraph (B).
						(B)Effective on the date of the enactment of
				this subsection—
							(i)the Secretary may issue regulations for
				carrying out this subsection, and the Secretary may accept and consider
				applications submitted pursuant to paragraph (3)(B); and
							(ii)reports under paragraph (4)(B) may be
				submitted to the
				Congress.
							.
		
